Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on November 30, 2021
Claims 1 – 27 are pending.
Claims 1, 18, and 26 are currently amended.

Claim 27 is new. 

Claims 1 -6, 8-13, 17 - 27 are rejected. This rejection is final. 

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action hence the respective rejections/objections have been withdrawn, except for the rejections still maintained in this Office Action.
Per interview held on November 16, 2021, the Examiner acknowledges applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). As required by 37 CFR 1.55, the certified copy of the foreign application submitted on August 25, 2020  has been filed in the Application 16/985,653 filed on August 05, 2020.
Claims 7 and 14-16 are objected to as being dependent upon a rejected based claim but would be allowable if rewritten in independent form including all of the limitations of the based claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.
Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1 -6, 8-13, 17 - 27 under 35 U.S.C § 102 and 35 U.S.C § 103, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

Regarding claims 1, 18, and 26, Applicant argued in substance that (1) the newly added limitation:  “the superimposition rule indicating a manner in which the attribute data concerning the product is combined into the three-dimensional shape data,” is not taught by the prior arts of record. 

Examiner fully considered the argument but this argument is rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

As per point (1), as recited below in this Office Action, reference Dweik teaches: in paragraph [0060] that the superimposition rule indicating a manner in which the attribute data concerning the product is combined into the three-dimensional shape data and manage the three-dimensional shape data and the attributes of the product. Therefore, the newly added limitation is taught by reference Dweik.

Applicant's arguments for other claims, which depend on the argued patentability of
claims 1, 18, and 26, are also respectfully traversed by Examiner based on the reasons recited above.

Therefore, the rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 


NEW REJECTIONS DUE TO AMENDMENT: 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 -6, 8-13, 17, 26- 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dweik (US Pub. 2018/0260501) in view of Srivastava (US Pub. 2020/0333772), and in further view of DeSimone (US 2020/0001536).


Regarding claim 1, Dweik teaches:
a management apparatus (Abstract) comprising: 
a processor configured to autonomously collect, even without an instruction from a user, attribute data concerning attributes of a product defined by a three-dimensional shape (Fig 4, module 114, para [0031]; see also para [0032]),
 associate the collected attribute data with three-dimensional shape data indicating the three-dimensional shape of the product, as the attributes of the three- dimensional shape data (Fig 4, module 104, para [0031]),
 in accordance with a superimposition rule which defines association between the three-dimensional shape data and the attribute data concerning the product (Fig 10, para [0060]: set of control volumes),
 the superimposition rule indicating a manner in which the attribute data concerning the product is combined into the three-dimensional shape data and manage the three-dimensional shape data and the attributes of the product (Fig 10, para [0060]: visual characteristics), 
manage the three-dimensional shape data and the attributes of the product (Fig 4, module 104, para [0033])



    PNG
    media_image1.png
    686
    627
    media_image1.png
    Greyscale


[0031] The modeling component 104 can generate a 3D model of a device. The 3D model can be a
3D representation of the device for presentation via a 3D design environment. In an embodiment, the
modeling component 104 can generate a 3D model of a mechanical device and/or an electronic device. The modeling component 104 can generate a 3D model of a device based on, for example, the library of data elements 114. The library of data elements 114 can include a set of data elements for mechanical components and/or electrical components. Furthermore, the set of data elements can include, for example, geometry data and/or texture data. The geometry data can be indicative of a geometry of the device. In an aspect, the geometry data can include 3D data points (e.g., 3D vertices) that form a shape, a structure and/or a set of surfaces of the device via a 3D coordinate system. The geometry data can also include a set of polygons (e.g., a set of geometric faces) based on the 3D data points. In an embodiment, the geometry data can include mesh data associated with the 3D data points and/or the set of polygons. In another embodiment, the geometry data can include non-uniform rational basis spline (NURBS) data. The NURBS data can include NURBS surface data that represents a surface and/or a geometric shape of the 3D model based on a set of parameters that map surfaces in 3D coordinate system. The NURBS data can also include a set of control points that form a shape of a surface associated with the NURBS surface data. In an non-limiting example, the library of data elements 114 can include a data element for fluid source, a fuel source, flow elements, pipe systems, sealing systems, pressure drop components (e.g., orifices, valves, fittings, junctions, transitions, etc.), diffusers, heat exchangers, controllers, pumps, fans, compressors, cavities, vortexes and/or other components. Additionally or alternatively, the library of data elements 114 can include experimental data (e.g., experimental test data) associated with the device. For example, the library of data elements 114 can include one or more properties of the device that is determined via one or more experiments and/or one or more research processes. The one or more experiments and/or one or more research processes can include determining and/or capturing the one or more properties via a physical representation of the device associated with the 3D model. The one or more properties of the device can include, for example, one or more physical properties of the device, one or more mechanical properties of the device, one or more measurements of the device, one or more material properties of the device, one or more electrical properties of the device, one or more thermal properties of the device and/or one or more other properties of the device.


    PNG
    media_image2.png
    618
    873
    media_image2.png
    Greyscale

[0060] FIG. 10 illustrates an example 3D model 1000, in accordance with various aspects and
implementations described herein. The 3D model 1000 can, for example, correspond to the physics
3D model 506 and/or a 3D model generated by the fluid model tool component 102. In one example,
the 3D model 1000 can be generated in response to input received by the model execution section
904. The 3D model 1000 can illustrate fluid dynamics, thermal dynamic and/or combustion dynamics
with respect to a design of a device. For example, the 3D model 1000 can be a 3D model where
physics modeling data associated with fluid dynamics, thermal dynamic and/or combustion dynamics
is rendered on a device. In an aspect, the 3D model 1000 can include a device portion 1002 of the 3D model 1000 and physics modeling data 1004 that is rendered on the device portion 1002. Visual
characteristics (e.g., a color, a size, a hues, shading, etc.) of the physics modeling data 1004 can be dynamic based on a value of the physics modeling data 1004. For instance, a first portion of the physics 1004 associated with first physics modeling information can comprise a first visual characteristics and a second portion of the physics modeling data 1004 associated with second physics modeling information can comprise a second visual characteristic. In an embodiment, the physics modeling data 1004 can be determined by the machine learning component 106. In one example, the physics modeling data 1004 can be associated with a set of control volumes and/or a flow network related to fluid dynamics, thermal dynamic and/or combustion dynamics In an embodiment, a 3D design environment associated with the 3D model 1000 can include a heat bar 1006. The heat bar 1006 can include a set of colors that correspond to different values for the physics modeling data 1004. For example, a first color (e.g., a color red) in the heat bar 1006 can correspond to a first value for the physics modeling data 1004 and a second color (e.g., a color blue) in the heat bar 1006 can correspond to a second value for the physics modeling data 1004. In another embodiment, a 3D design environment associated with the 3D model 1000 can include a side bar 1008. The side bar 1008 can include information to facilitate generation of the 3D model 1000 and/or the physics modeling data 1004. For example, the side bar 1008 can facilitate selection of one or more sub-components (e.g., flow elements, tubes, orifices, bends valves, junctions, fans, compressors, another other component, etc.) that form the device portion 1002 of the 3D model 1000. In another example, the side bar 1008 can facilitate selection of a type of physics modeling data (e.g., flow dynamics, thermal dynamics, combustion dynamics, etc.) provided by the physics modeling data 1004.

[0033] In an embodiment, the modeling component 104 can determine a set of control volumes
associated with the device. For instance, the modeling component 104 can overlay a set of control
volumes on the device. A control volume can be an abstraction of a region of the device through which
a fluid (e.g., a liquid or a gas) and/or an electrical current flows. In one example, a control volume can
correspond to a chamber of the device. The modeling component 104 can determine geometric
features of the set of control volumes. For instance, the modeling component 104 can determine
computational control volumes (e.g., chambers) and/or geometrical features of the computational
control volumes. Control volumes can be connected via various types of preconfigured elements
and/or preconfigured components to construct an analysis computational model that extends from
supply to sink conditions. Control volumes can also simulate run conditions for the preconfigured
elements, the preconfigured components and/or a system associated with the 3D model. The
preconfigured elements and/or the preconfigured components can be included in the library of data
elements 114, for example. For instance, the library of data elements 114 can include an extended
library of preconfigured elements and/or preconfigured components that can be employed by the
modeling component 104 to facilitate modeling and/or simulating a wide-range of physical phenomena
including compressible/incompressible fluid flow, buoyancy driven flow, rotating cavity system flow,
conduction/convection/radiation heat transfer, combustion equilibrium-chemistry, species transport,
etc. Physical formulation of the preconfigured elements and/or the preconfigured components can be
varied based on complexity of a physical phenomena to be simulated. In an aspect, physical
formulation of the preconfigured elements and/or the preconfigured components can categorized as
machine-learning based elements (e.g., seals, leakages, compressors, fans, junctions, bends, valves,
orifices, pipes, etc.). Additionally or alternatively, physical formulation of the preconfigured elements
and/or the preconfigured components can be categorized as computationally derived based elements
(e.g., modeling methods utilizing a combination of analytical modeling techniques and experimental
test data). Combination of the preconfigured elements and/or the preconfigured components can be
employed by the modeling component 104 to construct the 3D model that can be further employed
(e.g., by the machine learning component 106) to simulate and/or predict a machine steady state or
transient response.


a processor configured to autonomously collect, even without an instruction from a user; 
in accordance with a collection rule for collecting the attribute data concerning the product; and 
the attribute data being generated in individual process stages before the product is manufactured.

However, Srivastava teaches: 
a processor configured to autonomously collect, even without an instruction from a user (Srivastava: para [0026]; see also para [0015]); 
in accordance with a collection rule for collecting the attribute data concerning the product (Srivastava: para [0026]; see also para [0015] & [0020] & [0001]); 


Srivastava specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

[0026] As an illustrative example, the ML algorithms 240 may implement a ML-based rule induction approach by which the insighter engine 108 may extract, learn, or capture manufacturing constraints from the training data. Other examples for the ML algorithms 240 include association rules mechanisms, rules learning techniques, or any other rules-based ML techniques that the insighter engine 108 may implement through the ML algorithms 240 to support learning and knowledge extraction from the conceptual plans 210. As such, the insighter engine 108 may support the extraction, learning, and capture of “knowledge” embedded in the conceptual plans 210, specifically in the form of learned manufacturing constraints.


	It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dweik to incorporate the teachings of Srivastava for autonomously collecting, even without an instruction from a user, in accordance with a collection rule for collecting the attribute data concerning the product. The one of the ordinary skill in the art would have been motivated to do so to efficiently and accurately collect attribute data, without human error, thereby eliminating the need for manual intervention by field experts and saving significant time investment (Srivastava: paras [0009] – [0012]). 

but, modified Dweik does not explicitly disclose: 
the attribute data being generated in individual process stages before the product is manufactured.


However, DeSimone teaches: 
the attribute data being generated in individual process stages before the product is manufactured (DeSimone: para [0180]).

DeSimone teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0180] During a Recording portion (340) of the process, the generated serial ID (322) may be uploaded (332) to a database (342). Subsequent operations related to the part (328) may be associated in the database with (342) the generated serial ID (322), as discussed herein. For example, the additive 328) based on the merged image sequence (326). While manufacturing the part (328), data associated with the manufacturing process may be recorded in the database (342), associated with the serial ID (322) (e.g., as a unique identifier) generated for the part (328). In such a way, data associated with the manufacturing of the part (328) such as, for example, printer configuration, resin configuration, etc. may be associated with the part(328) for later retrieval (344). As illustrated in FIG. 4B, recorded data associated with the part (328 )may be collected prior to manufacturing the part (328) (e.g., during pre-production) and/or during manufacture. In some embodiments, recording can continue after manufacturing of the part, such as the recording of information related to shipment of the part (328), sale of the part (328), and/or customer feedback associated with the part (328) (see FIG. 11).

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have further modified Dweik and incorporate the teachings of DeSimone generating attribute data before the product is manufactured. The one of ordinary skill in the art would have been motivated to do so to in order to evaluate the attribute data of the product prior to the product being manufactured, thereby enabling the early detection of deviations in the product design and aborting manufacturing process and saving valuable product material (DeSimone: claim 26).

Regarding claim 2, modified Dweik teaches all the limitations of Claim 1. 
	Modified Dweik further teaches, wherein: 
among the attributes to be associated with the three-dimensional shape data, if two or more items of attribute data are collected for an identical attribute type, the processor is configured to (Srivastava: para [0038]): 
specify, for each attribute type for which two or more items of attribute data are collected, an item of attribute data which represents a corresponding attribute type, as representative attribute data concerning the product (Srivastava: para [0028] – [0029]); and 
manage the three-dimensional shape data and the attributes of the product as a result of associating at least the representative attribute data concerning each attribute type of the product with the three-dimensional shape data and integrating at least the representative attribute data and the three-dimensional shape data associated with each other as integrated data (Dweik: para [0060]; Srivastava: para [0028] – [0029]) .

	Regarding claim 3, modified Dweik teaches all the limitations of Claim 1. 
	Modified Dweik further teaches and Srivastava also teaches, wherein: 
the collection rule is set in accordance with a flow of work in each of the individual process stages (Srivastava: para [0011]).

Regarding claim 4, modified Dweik teaches all the limitations of Claim 1. 
	Modified Dweik further teaches and Srivastava also teaches wherein, the processor is configured to:
collect attribute data concerning the product, the attribute data having been generated when the product has been designed with an additional condition different from a condition considered by a user (Srivastava: para [0033]).

Regarding claim 5, modified Dweik teaches all the limitations of Claim 1. 
	Modified Dweik further teaches and Srivastava also teaches, wherein the processor is configured to:
for each attribute type for which two or more items of attribute data are collected, an item of attribute data which represents a corresponding attribute type is specified as representative attribute data concerning the product (Srivastava: para [0038]); and 
the item of attribute data selected as the representative attribute data satisfies more specifications of the product than the other one or more items of attribute data (Srivastava: para [0028] – [0029]).


Regarding claim 6, modified Dweik teaches all the limitations of Claim 1. 
	Modified Dweik further teaches and Dweik also teaches, wherein:
if a portion of the product indicated by the three-dimensional shape data satisfies a predetermined specifying condition, the processor is configured to (Dweik: para [0040]):
 superimpose new attribute data concerning the product on the three-dimensional shape data at a position corresponding to the portion of the product (Dweik: para [0060]).

Regarding claim 8, modified Dweik teaches all the limitations of Claim 1. 
	Modified Dweik further teaches and Dweik also teaches, wherein the processor is configured to:
convert the three-dimensional shape data concerning the product into three- dimensional shape data represented by a combination of a plurality of three-dimensional regions divided from the three-dimensional shape data concerning the product (Dweik: [0048]).

Regarding claim 9, modified Dweik teaches all the limitations of Claim 8. 
	Modified Dweik further teaches and Dweik also teaches, wherein the processor is configured to:
define the three-dimensional shape data concerning the product with a required level of precision by changing resolution of the plurality of three-dimensional regions divided from the data concerning the product (Dweik: [0048]).

Regarding claim 10, modified Dweik teaches all the limitations of Claim 1. 
Modified Dweik further teaches and Dweik also teaches, wherein:
if a portion of the product indicated by the three-dimensional shape data satisfies a predetermined specifying condition, the processor is configured to (Dweik: para [0040]): 
superimpose attribute data on the three-dimensional shape data concerning the product, the attribute data being generated as a result of making resolution of the portion of the product which satisfies the predetermined specifying condition be higher than a portion of the product which does not satisfy the predetermined specifying condition (Dweik: para [0060]).

Regarding claim 11, modified Dweik teaches all the limitations of Claim 1. 
Modified Dweik further teaches and Dweik also teaches, wherein the processor is configured to: 
collect items of three-dimensional shape data concerning the product expressed by a plurality of levels of resolution (Dweik: paras [0040] – [0042]); and 
associate multi-dimensional feature quantities of the product calculated based on the items of three-dimensional shape data expressed by the plurality of levels of resolution with the corresponding items of three-dimensional shape data (Dweik: para [0060] – [0063]).



Regarding claim 12, modified Dweik teaches all the limitations of Claim 1. 

the superimposition rule defines association between the three-dimensional shape data and the attribute data concerning the product in a three-dimensional space in which the product is disposed (Dweik: para [0060] – [0063]).

Regarding claim 13, modified Dweik teaches all the limitations of Claim 12. 
Modified Dweik further teaches and Dweik also teaches, wherein the processor is configured to:
associate the attribute data concerning the product with the three-dimensional shape data concerning the product in accordance with the superimposition rule after processing attribute values of the attribute data (Dweik: para [0060] – [0063]).
.

Regarding claim 17, modified Dweik teaches all the limitations of Claim 4. 
Modified Dweik further teaches and Dweik also teaches, wherein the processor is configured to:
generate three-dimensional shape data and attribute data concerning the product, based on each of the additional conditions, until a total number of the conditions reaches a predetermined number, processing for generating the three-dimensional shape data and the attribute data being started in accordance with a load of the processor (Dweik: para [0060] – [0063]).
.

Regarding claim 27, modified Dweik teaches all the limitations of Claim 2. 
	Modified Dweik further teaches, wherein: 
if two or more items of attribute data obtained from results of two or more different manufacturing conditions are collected for an identical attribute type, the processor is configured to specify, for each attribute type for which two or more items of attribute data are collected (Srivastava: para [0028] – [0029]), 
an item of attribute data and a manufacturing condition corresponding to the specified item of attribute data which represents a corresponding attribute type, as representative attribute data concerning the product (Srivastava: paras [0028] – [0029]); and
 manage the three-dimensional shape data and the attributes of the product as a result of associating at least the representative attribute data concerning each attribute type of the product with the three-dimensional shape data and integrating at least the representative attribute data, the manufacturing condition and the three-dimensional shape data associated with each other as integrated data (Dweik: paras [0060] – [0063]; Srivastava: para [0028] – [0029]) .
.
Regarding claim 26, modified Dweik teaches the management apparatus. Therefore, modified Dweik teaches the non-transitory computer readable medium. 


Claims 18 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rorato (US Pub. 2016/0350335), in view of Wolf (US Pub. 2020/0183358), and in further view of Dweik (US Pub. 2018/0260501).

Regarding claim 18, Rorato teaches: 
 	a management apparatus comprising: a processor configured to obtain data which satisfies a search condition specified by a user from a storage, the storage storing items of  data (Fig 1, steps s1 and s2; para [0037]), 
each of the items of data being generated by three- dimensional shape data indicating a three-dimensional shape of a product and attribute data concerning attributes of the product associated with each other (Fig 1, steps s1 and s2; para [0037]; see also Fig 2), and 
convert, in response to a request from the user, an attribute value of at least one item of attribute data concerning a product associated with three-dimensional shape data included in the obtained data and output the obtained data (para  [0113]),

Rorato teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image3.png
    686
    625
    media_image3.png
    Greyscale


[0037] With reference to the flowchart of FIG. 1, it is proposed a computer-implemented method for
querying a database that comprises (e.g. data of) 3D modeled objects that represent mechanical parts
(i.e. each 3D modeled object of the database represents a respective mechanical part—at least its
outer shape—, e.g. the term “mechanical part” also referring to an assembly thereof and/or to a portion
The method comprises the step of providing S1 (e.g. to a database or to a plug-in/script
running on such a database, e.g. at a client computer system or to a server computer system—i.e.
database host—, e.g. the client possibly being confounded with the server, which may be the case if
they are hosted by the same machine for example) a query that includes a likeness criterion (as part of
the data that define the query, and e.g. at least as one of the possibly several criteria making the
query, e.g. the query possibly including other criteria and optionally weights assigned to the different
criteria, as very classical in the field of database search). The likeness criterion is relative to the value
of a predetermined shape descriptor for an input 3D modeled object (e.g. the input 3D modeled object
being thus an object searched in this way, e.g. in that objects similar/alike to the input are searched in
the database). The method also comprises the step of returning S2 (e.g. to the client or at the server),
as results of the query (i.e. the returned data including one or more such results or even no/null result
—which means that not necessarily several results are returned, the plural form being used as it is the
generic expression—, depending on the query and/or on the content of the searched data), respective
3D modeled objects of the database. A respective 3D modeled object is returned based on an extent
to which the value of the predetermined shape descriptor for the respective 3D modeled object
respects the likeness criterion.

[0113] Where the axis systems are designed to be matched and thereby translate the matching of
geometrical details between two 3D models (as said details are kept through a similarity
transformation), it must be remembered that a similarity transformation may comprise a scaling that
maintains proportions but modifies distances. Such scaling must be tracked when searching for a
similarity transformation.

but, Rorato does not explicitly disclose: 
integrated data;
 in accordance with a superimposition rule indicating a manner in which the attribute data concerning the attributes of the product is combined into the three dimensional
shape data.

However, Wolf teaches: 
integrated data (Wolf: paras [0093] – [0094]). 

Wolf specifically teaches: (underlines and red boxes are added by the Examiner for emphasis): 

[0093] The quality information may, additionally or alternatively, be registered to the feature by adding
the quality parameter to a list of quality parameters maintained for the feature. For instance, the quality
parameter may be stored as structured data within a data structure for the feature, or a data structure
for the model, or separate from the model and the feature. The structured data may be identified or
flagged as quality information as discussed above. A list, such as a table, linked list, database, etc.,
may be maintained for the feature and may be stored with the feature or separately from the feature.
The structured data representing the quality information may be added to (or referenced by) the list.
Multiple quality parameters may be represented in the list for a given feature. When quality information
is needed for the feature (e.g., when constructing a bill of materials, generating compliance
information, providing customer service, etc.), the list may be programmatically queried to retrieve the
quality information, which may be propagated to suitable logic, remote systems, etc. for analysis or
other uses.

[0094] In some embodiments, the quality information may be stored in the list and reflected in the
annotation. In this case, for example, it may not be necessary to store the quality information or flag
the quality information within the annotation's data structure; for example, the annotation may include
a reference or pointer to quality information stored elsewhere, such that when then annotation is
rendered, the reference is followed to the structure including the quality information and automatically
populated as text or an image in the annotation.


It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have modified Rorato and incorporate the teachings of Wolf including integrated data. The one of ordinary skill in the art would have been motivated to do so to in order to track a product through product lifecycle, using integrated data, thereby making it easier for a user to identify problems with the product and improve product (Wolf: para [0007]).


but, modified Rorato does not explicitly disclose: 
in accordance with a superimposition rule indicating a manner in which the attribute data concerning the attributes of the product is combined into the three dimensional
shape data.

However, Dweik teaches:
in accordance with a superimposition rule indicating a manner in which the attribute data concerning the attributes of the product is combined into the three dimensional
shape data (Fig 10, para [0060]).



Regarding claim 19, modified Rorato teaches all the limitations of claim 18.
Modified Rorato further teaches, wherein:
 if the request is a request to output an attribute of the product indicated by the obtained integrated data to be used for work to be conducted by the user using the obtained integrated data, the processor is configured to (Rorato: paras [0037]  &  [0113]; Wolf: paras [0093] – [0094]): 
convert the attribute value of at least one item of attribute data concerning the product into a format suitable for the content of work to be conducted by the user and output the obtained integrated data (Rorato: paras [0037]  &  [0113]; Wolf: paras [0093] – [0094]).


Regarding claim 20, modified Rorato teaches all the limitations of claim 19.
modified Rorato further teaches, wherein:
if the three-dimensional shape data concerning the product indicated by the obtained integrated data is constituted by a combination of a plurality of three- dimensional regions divided from the three-dimensional shape data, the processor is configured to (Rorato: paras [0037]  &  [0113]; Wolf: paras [0093] – [0094]):
 convert the three-dimensional shape data concerning the product into three-dimensional shape data indicating a surface of the product configured by using at least one of a group of a plurality of plane surfaces or a group of a plurality of curved surfaces (Rorato: paras [0037]  &  [0113]; Wolf: paras [0093] – [0095]), 
associate the converted attribute value of at least one item of attribute data concerning the product with the converted three-dimensional shape data, and output the obtained integrated data (Rorato: paras [0037]  &  [0113]; Wolf: paras [0093] – [0094]).

Regarding claim 21, modified Rorato teaches all the limitations of claim 18.
modified Rorato further teaches, wherein:
if the request is a request to output an attribute of the product indicated by the obtained integrated data to be used for work to be autonomously conducted by a device, the processor is configured to (Rorato: paras [0037]  &  [0113]; Wolf: paras [0091] & [0093] – [0095]): 
convert the attribute value of at least one item of attribute data concerning the product into a format suitable for the content of work to be conducted by the device and output the obtained integrated data (Rorato: paras [0037]  &  [0113]; Wolf: paras [0093] – [0094]).

Regarding claim 22, modified Rorato teaches all the limitations of claim 18.
modified Rorato further teaches, wherein the processor is configured to: 
select attribute data to be obtained from the integrated data and determine the content of conversion of the attribute value of the selected attribute data, in accordance with a user attribute concerning the user having made the request (Rorato: paras [0037]  &  [0113]; Wolf: paras [0093] – [0095]).

Regarding claim 23, modified Rorato teaches all the limitations of claim 18.
modified Rorato further teaches, wherein,
if at least one item of integrated data stored in the storage includes at least one of a group of a plurality of items of three-dimensional shape data expressed by different levels of resolution and a group of a plurality of items of attribute data expressed by different levels of resolution, the processor is configured to: conduct a search sequentially by using the at least one of the group of the plurality of items of three-dimensional shape data and the group of the plurality of items of attribute data from rough resolution to more detailed resolution (Rorato: paras [0037]  &  [0113]; Wolf: paras [0093] – [0095])..

Regarding claim 24, modified Rorato teaches all the limitations of claim 18.
Modified Rorato further teaches, wherein,
if a plurality of search conditions are received, the processor is configured to: obtain integrated data that matches a major search condition among the plurality of search conditions even if the integrated data does not match at least one of the other search conditions of the plurality of search conditions, a search being first conducted by using the major search condition among the plurality of search conditions (Rorato: paras [0037]  &  [0113]; Wolf: paras [0093] – [0095]).

Regarding claim 25, modified Rorato teaches all the limitations of claim 24.
Modified Rorato further teaches, wherein, the processor is configured to: 
output the integrated data that matches the major search condition as reference information if an attribute specified by at least one of the other search conditions is not associated with three-dimensional shape data included in the integrated data that matches the major search condition (Rorato: paras [0037]  &  [0113]; Wolf: paras [0091] & [0093] – [0095]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure. 

Ziolek (US Pub. 2008/0015719): teaches overlaying pressure on a cad model. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEIR MYERS/Examiner, Art Unit 2115                                                                                                                                                                                                        03/11/2022


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115